UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-27672 NORTH CENTRAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Iowa 42-1449849 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 825 Central Avenue,Fort Dodge, Iowa (Address of principal executive offices) (Zip Code) 515-576-7531 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 10, 2012 Common Stock, $.01 par value NORTH CENTRAL BANCSHARES, INC. INDEX Page Part I.Financial Information Item 1.Financial Statements (Unaudited) 1 Consolidated Statements of Financial Condition at March 31, 2012 and December 31, 2011 1 Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 2 3 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosure About Market Risk 32 Item 4.Controls and Procedures 32 Part II.Other Information Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 6.Exhibits 34 Signatures 35 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, ASSETS Cash and due from banks: Interest-bearing $ $ Noninterest-bearing Total cash and cash equivalents Investments in certificates of deposit Securities available-for-sale Restricted equity securities Loans receivable, net (less allowance for loan losses of $5,984,083 and $5,845,730) Loans held for sale Accrued interest receivable Foreclosed real estate Premises and equipment, net Rental real estate Deferred taxes Bank-owned life insurance Prepaid FDIC assessment Prepaid expenses and other assets Assets of discontinued operations Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Borrowed funds Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Liabilities of discontinued operations Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $.01 par value, authorized 3,000,000 shares; no shares were issued or outstanding - - Common stock ($.01 par value, authorized 15,500,000 shares; at March 31, 2012 and December 31, 2011 1,357,073 shares were issued and outstanding) Additional paid-in capital Retained earnings, substantially restricted Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 1 NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, Interest income: Loans, including fees $ $ Securities Taxable Nontaxable Interest bearing deposits and other Interest expense: Deposits Borrowed funds Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Gain on sale of loans Other income Total noninterest income Noninterest expense: Compensation and employee benefits Premises and equipment Data processing FDIC insurance expense Foreclosed real estate impairment Other expenses Total noninterest expense Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Income from operations of discontinued subsidiary, net of income tax Net income $ $ Preferred stock dividends and accretion of discount $
